Citation Nr: 1742468	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection hypertension, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a skin disorder, claimed as due to herbicide exposure.

3.  Entitlement to service connection for joint pain, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Roger Hale, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran's service included active duty for training from October 1976 to April 1977, and service in the Reserves from April 1977 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2011 and May 2013, the Board remanded this case for further development.  

In November 2011, the Veteran testified at a travel board hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

In December 2015, the Board denied service connection for hypertension, a skin disorder, and joint pain due to Agent Orange exposure.  The Board also remanded a temporomandibular joint (TMJ) issue for the issuance of a statement of the case.  

The Veteran appealed only the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Court issued a Memorandum decision wherein it vacated and remanded the claims for service connection for hypertension, a skin disorder, and joint pain for further proceedings consistent with the decision.  

The Board notes that the Veteran has filed notices of disagreement with claims regarding service connection for a kidney disorder, back, disorder, and prostate/testicle disorder (March 2016); bilateral hearing loss, a bilateral foot disorder, and a lung disorder (July 2016); and tinnitus and an eye disorder (December 2016).  Also, following a March 2016 statement of the case, the Veteran filed a substantive appeal as to the issue of an increased rating for TMJ in March 2016.  At that time he requested a Board hearing and is currently awaiting such a hearing.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDINGS OF FACT

1.  The objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged. 

2.  The Veteran's hypertension manifested years after his active duty service and is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The Veteran's skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

4.  The Veteran's claimed joint pain is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2016).

3.  The criteria for service connection for joint pain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
VA's duty to notify was satisfied by letters provided to the Veteran.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  It is clear from the Veteran's communications that he is cognizant as to what is required of him and of VA.  Moreover, the Veteran has been represented by an attorney in this matter.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that an appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").   

The duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained and associated with the claims file the appellant's service treatment and personnel records, and records of his post-service treatment.

A medical opinion regarding the Veteran's claimed disabilities is not required because the record before the Board does not indicate that the disabilities had a causal connection to or were associated with his active military service.  See 38 C.F.R. § 3.159(c)(4); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Veteran has consistently attributed his disabilities to Agent Orange or other chemical exposure, and, as discussed below, the Board concludes no such exposure occurred.

There has been substantial compliance with the Board's August 2011 and May 2013 remand instructions.  With respect to the former, the RO scheduled the Veteran for a Travel Board hearing, which was conducted in November 2011.  With respect to the latter, the RO asked the appellant to identify any additional pertinent evidence, and obtained appropriate memoranda regarding the appellant's reported exposure to an herbicide agent and/or chemical weapons in service, including at Gulfport, Mississippi; Johnston Atoll; and Fort Sherman, Panama.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions as to the issues of service connection decided below, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA provided the appellant with a hearing before the undersigned VLJ in November 2011.  Neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the appellant's claims, and may proceed to a decision.   





II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Where a veteran served on active duty for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as hypertension or arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  However, the presumption is inapplicable in this case because the most probative evidence of record does not show that the Veteran manifested hypertension or arthritis to a degree of 10 percent within one year from the April 1977 date of termination of active duty service.

III. Service Connection for Hypertension, a Skin Disorder, and Joint Pain

The Veteran and his attorney have argued, including during his November 2011 Board hearing, that service connection for hypertension, a skin disorder, and joint pain are warranted due to the Veteran's claimed exposure to Agent Orange during  reserve service.  Although the Veteran did not serve in Vietnam, they argue that he was exposed to Agent Orange during reserve service in Gulfport, Mississippi; Fort Davis, Panama; or the Johnston Atoll.  

The Board initially finds that the Veteran was not exposed to herbicides or any chemical agents therein on a presumptive basis.  Presumptive exposure to herbicides is available for veterans who served in the Republic of Vietnam and in or near the Korean DMZ, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during certain periods during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii-v).  The Veteran did not have such qualifying service; indeed, in October 2009 he informed a VA treating clinician that he did not step foot in the country of Vietnam and has no record of Korean service during the applicable period.  Consequently, exposure to herbicides on a presumptive basis is not warranted.

The Board further finds that the Veteran's reports of exposure to Agent Orange or other chemicals are not credible.  The Veteran's reports as to exposure have varied and been inconsistent over the course of the appeal, as well as, conflicting with more objective evidence of record.

In his April 2008 application, he only claimed Agent Orange exposure at the Johnson Atoll National Wildlife Refuge (where he has reported serving in 1985).  In a June 2008 statement, he reported that he had been digging all over the island and that chemicals had previously been stored there.  

He did not claim exposure in Panama until a June 2008 statement.  In contrast, during his November 2011 Board hearing, the Veteran focused his argument on exposure while stationed in Gulfport, Mississippi.  

The Veteran's initial period of active duty training was following enlistment, from October 1976 to April 1977.  Service personnel records document that he underwent basic training form October 1977 to January 1977 in Great Lakes, Illinois.  He was subsequently sent for training in California, until April 1977.  Records show he was not stationed in Gulfport, Mississippi until April 3, 1977, and was separated on April 9, 1977.  He was not stationed in Gulfport again until April 28, 1981 to May 9, 1981.

During his November 2011 Board hearing, he reported that while at Gulfport, Mississippi - effectively during the 6 days he was stationed there in April 1977 - he was moving around barrels of Agent Orange with a forklift.  He reported that it spilled and "soaked my right leg and then on my clothes on the arms."  In contrast, in a December 2008 statement, he reported at that time that he spilled Agent Orange on his right leg, but in Panama, not Gulfport, Mississippi.  Additionally, in a June 2008 letter, he claimed to have been exposed in Gulfport in March 1977, but he was not stationed there until April 1977.

Also during his November 2011 Board hearing, when asked how the Veteran knew the barrels were Agent Orange, he claimed that "everybody was talking about it plus it had a--they identified the barrels, whether it would be Agent Orange or purple or white, they identified the barrels with an orange ring around the barrels."   However, such contention runs counter to the fact that the Veteran did not mention Agent Orange exposure in Gulfport, Mississippi for years following his initial claim of Agent Orange exposure - initially at Johnston Island (per his April 2008 application) then from a spill in Panama or digging in the dirt on Johnston Island (raised in a December 2008 statement).  He did not reference Gulfport, Mississippi in any of the internet articles he submitted in 2008 or 2009.  Gulfport does not appear to have been raised as a place of Agent Orange exposure until 2011, despite the Veteran now claiming that he knew he was moving Agent Orange in 1977 and that it had spilled on him at that time.  Given the inconsistencies of the Veteran's statements and evidence of record, the Board finds that the Veteran is not credible in his reports of Agent Orange exposure during his 6 days of service in Gulfport, Mississippi.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Furthermore, as explained in the discussion below, the Veteran did not serve in Gulfport, Mississippi during a time when Agent Orange was present.

As to the claim of exposure in Panama, as noted above, the Veteran has claimed to have spilled it on himself when moving barrels in Panama (December 2008 statement) or in Gulfport (November 2011 Board hearing).  During his November 2011 Board hearing, he reported that he moved four barrels of Agent Orange in Panama.  He further claimed to have had sores on his face and hands, which has since been identified as basal cell carcinoma, which he claims was caused by Agent Orange exposure.

Service personnel records document that the Veteran was stationed in Panama in March 1978.

In a June 2008 statement, he reported that he served in Ft. Davis, Panama, where he "was cleaning and moving around old barrels from place to place....When my duty was over and a period of time went by. A spot appeared on my face and my blood pressure soared high."  He further explained that he knew that he had been in contact with Agent Orange because "moved old barrels fill of it.  The barrels had some kind of ring in color."  Additionally, his skin condition "appeared when I returned from Panama as a spot that festers up by cracking, and bleeding."

In a December 2008 statement, he reported that a friend of his "[l]ater in 1978 when I got back from Panama, he told me that the spot on my face was Agent Orange burn."  He further reported that in Panama, "[t]hat is where I meet Mr. Or Mrs. Agent Orange....I worked most of the day with her on my right leg and my boot. I couldn't handle it I went to the room to change."  

The Veteran contends that he walked worked most of the day with Agent Orange on his right leg, but has not claimed a skin disorder of the leg.  Rather, he claims that he had a skin rash on his face that would not heal, following this claimed 1978 exposure.  Again, such a report of knowing that he had been exposed to Agent Orange in 1978 runs contrary to his failure to report such exposure in his initial claim application.  Furthermore, the Veteran's reserve examinations, do not document findings as to any such skin disorders and reports of medical history do not document complaints of a skin disorder.  These negative findings and reports occurred after the Veteran's claimed 1978 exposure and/or his claim of developing a skin disorder on his face shortly after his return him.  These negative findings and reports occurred in reserve examinations and reports of medical history, including in July 1978, September 1980, December 1982, December 1983, January 1985, April 1987, December 1989, December 1993, and September 1997.  Indeed, in January 1985 and September 1988, the Veteran was specifically evaluated for a skin disorder - namely pseudofolliculitis barbae, including of the face, but no complaints regarding an unhealing sore on his face were made at those times.  Moreover, as demonstrated by his treatment records for pseudofolliculitis barbae, as well as, a January 18, 1977 service treatment record documents that the Veteran had a rash on his face, neck, arms, and legs determined to be possible scabies (prior to his ever going to Gulfport), the record is clear that the Veteran had actual knowledge of the possibility of treatment for a skin disorder in service, but service treatment records do not document any such treatment for an unhealing facial sore.  The first indication of record of a skin disorder on the side of the Veteran's face was not of record until decades following the Veteran's claim of it developing after his claimed exposure 1978.  In a September 2006 Integris Family Center, Northwest record, there was documentation of freezing actinic keratosis on the side of face, possible "early cancer."  The Board notes that a 2006 medical finding of possible early cancer is not consistent with the Veteran's claim that he has had that same skin disorder on his face since the 1970s.

As to his report of his blood pressure soaring after his claimed March 1978 exposure to Agent Orange, the Board notes that his March 1977 reserve examination (prior to any claimed exposure) had documented a blood pressure finding of 132/100, following his claimed March 1978 exposure, his July 1978 examination documented a finding of 130/80, which is actually lower than the pre-claimed exposure examination.  His subsequent service examinations documented findings in the same general range, with a high in September 1980 of 140/108, but subsequent findings lower at 138/90 in December 1982, 110/70 in December 1983, 122/84 in January 1985, 132/80 in April 1987, and a December 1989 examination (two decades after his claimed exposure) noting that the Veteran would follow up on his blood pressure with a private doctor.  As late as an August 1993 service treatment record, the Veteran denied having hypertension.  Such findings are not consistent with the Veteran's report of soaring blood pressure shortly after his claimed exposure.

The Board finds that the Veteran's statements as to exposure in Panama or Gulfport and his claim of continuous symptoms since that time are not credible, given their inconsistency with the contemporaneous evidence of record.  The Board further finds that the service treatment records are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Additionally, as will be discussed below, the Veteran did not serve in Panama during a time when Agent Orange was possibly present, per the evidence of record.

As to his exposure to Agent Orange on Johnston Island, claimed to have occurred in 1985, in a June 2008 statement, he reported that he had been digging all over the island and had exposure to Agent Orange from exposure to soil.  This is a speculative hypothesis from the Veteran, as he would have no actual knowledge of such invisible claimed exposure.  Furthermore, as will be explained later in this decision, the evidence of record does not support finding any such exposure.  The Veteran has not provided any competent and credible factual basis for his belief that he was exposed to Agent Orange from the dirt in 1985.

The Veteran has submitted numerous articles in support of his claim.  The Board notes that in a June 2009 internet article from http://foreignaffairs.house.govii I 0/tur05 I 508.htm there was only discussion of the use of Agent Orange in Vietnam, but none of the locations claimed by the Veteran.  In an April 2011 memorandum, the Veteran's attorney provided a listing of multiple internet articles regarding Agent Orange storage and disposal in Gulfport, Mississippi.  The internet addresses provided by the attorney are not active and the attorney did not provide copies of the referenced articles; such documents cannot be reviewed.  However, the Board finds that sufficient evidence is of record to make a determination of the Veteran's claims.

In support of his Gulfport, Mississippi exposure, VA received a document in May 2010, entitled Agent Orange: VETERANS' COMPLAINTS CONCERNING EXPOSURE TO HERBICIDES IN SOUTH VIETNAM, by Pamela W. Smith, last updated in June 1982.  The author noted that in 1971 Agent Orange drums were processed in Gulfport, Mississippi from May 1977 to June 1977, by "approximately 110 USAF officers/technicians from the five Air Logistics Centers."  In an internet article received in May 2010, there was an indication that drums of Agent Orange stockpiled in Gulfport, Mississippi were transferred to a ship for destruction in July 1977.  (http://www.utvet.com/agentorange2.html).  As noted above, the Board has found the Veteran's reports of Agent Orange exposure during his six days of service in Gulfport from April 3, 1977 to April 9, 1977 were not credible.  These articles are also supportive of finding that no exposure occurred, as per both articles Agent Orange was not processed until a month after the Veteran left Gulfport.  Also, per the first article, it was processed by Air Force personnel, not Navy reserve personnel like the Veteran.  These articles are consistent with the October 2014 VA memorandum finding that the Veteran's service in Gulfport did not coincide with the use and storage of Agent Orange at that location.

In support of his claim of exposure in Panama, in a July 2008 submission, entitled "Panama's Toxic Legacy" the author indicated that the US left unexploded shells, grenades, and other munitions in Panama.  There was only one mention of Agent Orange in the article, which stated that "[t]he National Association for the Conservation of Nature, a leading nongovernmental environmental group-in Panama says that the munitions show evidence of contaminants, such as depleted uranium, which is used in the protective covering of tanks and Agent Orange."

The Veteran also submitted multiple articles in July 2009.  In a June 2009 internet article abstract, the author posited that "the U.S. military had secretly tested Agent Orange and other toxic chemicals in the Panama Canal Zone during the 1960s and 70s."    (http://journa1s.iww.com/epidemJpages/articieviewer.aspx?year=2000&
issue=07000&athc1e=00 126&type).  A June 2009 internet article, made a similar finding of Agent Orange in "the late 1960s and early 1970s."  (from http://bluewaternavy.org/general/panamal.htm).  Another June 2008 internet article noted that a former operations officer for herbicides research stated that several hundred drums of Agent Orange had been shipped to Panama in the late 1960s. 
(http://www.panna.org/legacy/gpclgpcl 99908.09.2. 19.dv.html).   A June 2009 internet article, noted a report of Agent Orange residue in Panama.  (http://www.planetark.comldailynewsstory.cfinlnewsid/ 33332/story.htm).  The article providing the most specific timeline did not indicate the presence of barrels of Agent Orange in the late 1970s - specifically 1978 when the Veteran claims to have been exposed.

As to exposure in the Johnston Atoll, the Veteran submitted a May 2008 internet article from http://www.globalsecurity.org/wmd/facility/johnston atoll. htm.  There was one mention of Agent Orange, which was that "[i]n 1972, the Air Force moved Agent Orange stocks to Johnston Atoll [these stocks were destroyed in 1977)."  In the article received in May 2010, entitled "Agent Orange: VETERANS' COMPLAINTS CONCERNING EXPOSURE TO HERBICIDES IN SOUTH VIETNAM," Pamela W. Smith noted that in 1971 Agent Orange were moved from South Vietnam to Johnston Island .  She reported that drums were processed at the Johnston Island site "between July 1977 and August 1977," using "civilian employees."  Such articles do not indicate that Agent Orange was handled by U.S. military personnel, or that it was present when the Veteran has reported to be present - in 1985.  These articles are consistent with the October 2014 VA memorandum finding that Agent Orange exposure at Johnston Atoll was well below the permissible levels.  

Based on consideration of all the evidence of record, the Board finds that the Veteran was not exposed to herbicides.  As recounted in the October 2014 Formal Finding (VA Form 21-0961) and referencing VA's adjudication manual, the Veteran's service in Gulfport, Mississippi does not coincide with the use and storage of Agent Orange; his service in Johnston Atoll reflects that the Agent Orange stored there was incinerated in 1977 and that no adverse consequences had been determined (see M21-1MR IV.ii.2.C.10.o); and his service in Panama was not consistent with any use or storage of Agent Orange.  Furthermore, as discussed above, the articles submitted by the Veteran are not supportive of his claim as they similarly show that the Veteran did not serve in the claimed locations during the possibly relevant periods.  Regardless, as explained above, the Board has also found that the Veteran has not been credible in his reports of purported exposure.

After reviewing the record, the Board finds that the most probative evidence is against a grant of service connection for hypertension, a skin disorder, and joint pain because there is no competent and credible evidence linking them to service.  

As explained above, the Board has found that the Veteran's reports as to exposure are not credible and that the probative evidence of record is against finding such exposure.  

The Board also finds that the April 2011 opinion by Dr. Gillan warrants no probative weight because it is based on an inaccurate factual premise, namely that the Veteran was exposed to Agent Orange in service.  Dr. Gillan wrote in April 2011 that the Veteran "was exposed to Agent Orange and he developed joint problems."  However, he provided no rationale for either conclusion.  Further, in a June 2011 report, Dr. Gillan wrote that the Veteran "said he was exposed to Agent Orange and he...also tells that all of his medical conditions were due to Agent Orange."  As Dr. Gillan's April 2011 statement contained no rationale for the conclusion that the Veteran was exposed to Agent Orange in service, and as his June 2011 statement clarified that this was based on the Veteran's own report, the Board finds that it warrants no probative weight.  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

The Board further finds that in the absence of chemical (e.g., Agent Orange) exposure, no competent and credible nexus between the Veteran's claimed disabilities and his service is of record.  To the extent that the Veteran may be contending that he was exposed to a chemical other than Agent Orange, the arguments set forth by his attorney have focused on claimed Agent Orange exposure.  Furthermore, even if, for the sake of argument, the Board were to accept the Veteran's contentions as to such exposure the only evidence as to etiology would be his own personal opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, any current diagnoses of hypertension, a skin disorder, or joint pain due to claimed chemical exposure decades previously, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  The Veteran has not demonstrated or claimed to have the medical knowledge to make such a determination.

To the extent that the Veteran may contend that his disorders developed during a period of active duty training or inactive duty training, other than due to chemical exposure (which the Board has not found), his claims are also denied.  

With respect to the Veteran's ACDUTRA (active duty training) and INACDUTRA (inactive duty for training), the Board recognizes that his hypertension was listed, in reserve records, including in a September 1997 Reserves treatment record, his left hand and right knee scars were listed in a December 1982 examination, and his pseudofolliculitis barbae was listed in a January 1985 treatment record.  However, there is no competent and credible evidence showing that those disorders had their onset during ACDUTRA or INACDUTRA.  Indeed, the Veteran told the January 1985 clinician that his pseudofolliculitis barbae was a lifelong condition, thereby demonstrating that it did not have its onset in service.  (The Board notes parenthetically that the presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 48 (2010).)  Further, the Veteran certified in July 1995 and August 1995 that he "received no illness or injury while performing ACDUTRA."  In the absence of more probative evidence to the contrary, the Board finds that the Veteran's claimed disorders did not begin during active service, active duty training, or inactive duty training.  No probative medical nexus exists between any of the Veteran's service and his present hypertension, skin disorder, and joint pain.  

As the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for hypertension, a skin disorder, and joint pain are denied.  


ORDER

Service connection for hypertension is denied.

Service connection for a skin disorder is denied.

Service connection for joint pain is denied.




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


